Exhibit FORM OF EXECUTIVE EMPLOYMENT AGREEMENT THIS AGREEMENT, made and entered into effective as of October 1, 2007, by and between MDI, Inc., a Delaware corporation (together with its successors and assigns permitted under this Agreement, the "Company"), and (the "Executive"). WHEREAS, Executive is currently the of the Company. WHEREAS, the Company draws upon the knowledge, experience and objective advice of Executive in order to manage its business for the benefit of the Company's stockholders. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and the Executive (individually a "Party" and together the "Parties") agree as follows: 1.Definitions.The following definitions shall apply to this Agreement in its entirety. (a)"Base Salary" shall mean the salary granted to the Executive pursuant to Section 4. (b)"Board" shall mean the Board of Directors of the Company. (c)"Cause" shall mean (i) the Executive is convicted of a felony involving moral turpitude or any other felony (other than motor vehicle related) and, in the case of such other felony, the Executive is unable to show that he (A) acted in good faith and in a manner he reasonably believed to be in the best interests of the Company and its affiliates and (B) had no reasonable cause to believe his conduct was unlawful; or (ii) the Executive engages in conduct that constitutes willful gross neglect or willful misconduct in carrying out his duties under this Agreement, resulting, in either case, in material harm to the Company or its affiliates, unless the Executive believed in good faith that such act or non-act was in, or was not opposed to, the best interests of the Company and its affiliates. (d)a "Change in Control" shall be deemed to have occurred if: (i)any person/individual or entity, in one or more transactions or series of transactions, directly or indirectly, acquires 25% or more of the record and beneficial ownership in the voting stock of the Company; or (ii)individuals who, as of the date hereof, constitute the Board (the "Incumbent Board") cease for any reason to constitute at least a majority of the Board, or (iii)the approval by the shareholders of the Company of any reorganization, merger or consolidation or sale or other disposition of all or substantially all of the assets of the Company, or (iv)approval by the shareholders of the Company of any plan or proposalfor the liquidation or dissolution of the Company. (e)"Committee" shall mean the Compensation Committee of the Board. (f)"Constructive Termination" by the Executive shall mean termination following the initial existence of one or more of the following conditions arising without the consent of the Executive: (i)a material diminution in the Base Salary, (ii)a material diminution in the Executive’s authority, duties, or responsibilities; (iii)a material diminution in the authority, duties, or responsibilities of the supervisor to whom the Executive is required to report, including a requirement that the Executive report to the corporate officer or employee instead of reporting directly to the Board of Directors of the Company; (iv)a material diminution in the budget over which the Executive retains authority; (v)a material change in the geographic location at which the Executive must perform the services; or (vi)any other action or inaction that constitutes a material breach by the Company of this Agreement. (g)"Disability" shall mean the Executive's inability, with or without a reasonable accommodation, to substantially perform his duties and responsibilities under this Agreement by reason of any physical or mental incapacity for a period of 180 consecutive days. (h)"Effective Date" shall mean October 1, 2007. 2.Term of Employment.The Executive has served as of the Company pursuant to the terms and conditions of that certain Letter Agreement dated , as amended. The parties agree to terminate that Letter Agreement and substitute it with this Agreement and to continue the employment of the Executive, who shall continue to serve in the capacity of . Subject to the terms and conditions set forth herein, the Company shall employ the Executive, and the Executive hereby accepts such employment, for the period commencing on the Effective Date and ending on the third anniversary thereof (the "Term of Employment"); provided, however, that the Term of Employment shall be automatically extended for additional one-year periods on each subsequent annual anniversary of the Effective Date, unless written notice of non-extension is provided by either Party to the other Party at least 60 days prior to any such anniversary. 3.Position, Duties and Responsibilities. (a)During the Term of Employment, the Executive shall be employed by the Company and shall serve as (or such other position or positions as may be agreed upon in writing by the Executive and the Company. The Executive shall have all authority commensurate with this position, subject to the direction of the Board and/or the Chief Executive Officer ("CEO") of the Company. The Executive shall report directly to the . The Executive shall devote substantially all of his business time, attention and skill to the performance of such duties and responsibilities, and shall use his best efforts to promote the interests of the Company and its affiliates. The Executive shall not, without the prior written approval of the CEO, engage in any other business activity which is in violation of policies established from time to time by the Company or its affiliates. (b)Anything herein to the contrary notwithstanding, nothing shall preclude the Executive from (i) serving on the boards of directors of a reasonable number of other corporations or the boards of a reasonable number of trade associations and/or charitable organizations, (ii) engaging in charitable activities and community affairs, and (iii) managing his personal investments and affairs, provided that such activities do not materially interfere with the proper performance of his duties and responsibilities as an executive officer of the Company. 4.Base Salary.During the Term of Employment, the Executive shall be paid an annualized Base Salary, payable in accordance with the regular payroll practices of the Company, in the amount of . Executive will be eligible for performance-based increases in the Executive’s base salary on the same terms and conditions normally afforded executive employees employed at Executive’s level with the Company. The Executive’s base salary will not be reduced during the Employment Term. Executive shall receive all regular costs of living and other standard raises or salary increases, if any, provided to other executive employees employed at Executive’s level with the Company. 5.Annual Incentive Awards. (a)For each fiscal year of the Company during which he is employed by the Company the Executive shall be eligible to receive an annual bonus (“Annual Bonus”) under the Company’s Management Incentive Plan or successor annual incentive award plan.Such Annual Bonus shall be determined on the basis of an annual target bonus opportunity of at least fifty percent (50%) of the Base Salary paid the Executive with respect to such fiscal year, which annual target bonus opportunity may be increased to two hundred percent (200%) of Base Salary for truly exemplary performance, but not decreased below the annual target bonus.
